  Case: 6:21-cv-00137-GFVT Doc #: 4 Filed: 09/01/21 Page: 1 of 3 - Page ID#: 19




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON
 GORDON C. REID,                                  )
                                                  )
         Petitioner,                              )            Civil No. 6:21-137-GFVT
                                                  )
 v.                                               )
                                                  )
 WARDEN GOMEZ,                                    )               MEMORANDUM
                                                  )                 OPINION
         Respondent.                              )                    &
                                                                     ORDER

                                     *** *** *** ***
       Gordon C. Reid is an inmate at the United States Penitentiary – McCreary in Pine Knot,

Kentucky. Proceeding without a lawyer, Reid recently filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. [R. 1.] In that submission, Reid appears to be challenging the

imposition of disciplinary sanctions against him on three separate occasions at three different

federal prisons. Indeed, Reid appears to be challenging one disciplinary action in May of 2021 at

the Federal Transfer Center in Oklahoma City, Oklahoma; a second disciplinary action in

November of 2014 at the United States Penitentiary in Tucson, Arizona; and a third disciplinary

action in September of 2013 at the United States Penitentiary – Big Sandy in Inez, Kentucky.

[See R. 1 at 3-6.] Reid’s petition is now before this Court on initial screening pursuant to 28

U.S.C. § 2243.

       As an initial matter, while the Court will address Reid’s challenge to the May 2021

disciplinary action, it will begin by denying his other two claims without prejudice to his right to

pursue those matters via separate habeas actions. To be sure, Reid is trying to challenge all three

disciplinary actions in a single habeas petition. However, the three matters involve alleged

incidents that appear to be wholly unrelated and occurred at different times at different

correctional institutions. Thus, the matters are more appropriately addressed in separate habeas
    Case: 6:21-cv-00137-GFVT Doc #: 4 Filed: 09/01/21 Page: 2 of 3 - Page ID#: 20




proceedings—an approach that is consistent with case law from other federal courts. See, e.g.,

Hodge v. Rivers, No. 7:20-cv-570, 2021 WL 48638, at *4 (W.D. Va. Jan. 6, 2021) (directing a

pro se litigant “to limit each § 2241 petition to one disciplinary proceeding or one set of

proceedings arising from the same events or a closely related series of events at one [Bureau of

Prisons] facility.”).

        Turning then to Reid’s challenge to the May 2021 disciplinary action, the Court will also

deny that claim without prejudice. That is because Reid admits that he did not fully exhaust his

administrative remedies with respect to this claim, as required. [See R. 1 at 7.] Under the law,

before a prisoner may seek habeas relief under § 2241, he must first exhaust his administrative

remedies with the Bureau of Prisons. See Fazzini v. Northeast Ohio Correctional Center, 473

F.3d 229, 231 (6th Cir. 2006); see also Leslie v. United States, 89 Fed. Appx. 960, 961 (6th Cir.

2004) (“It is well established that federal prisoners are required to exhaust their administrative

remedies before filing a habeas corpus petition under § 2241.”). Here, since Reid admits that he

did not do so, the Court will deny his claim challenging the May 2021 disciplinary action. 1

        Accordingly, it is hereby ORDERED as follows:

        1. Reid’s claim challenging the May 2021 disciplinary action is DENIED without

             prejudice due to his failure to fully exhaust his administrative remedies. Reid may

             file a new habeas petition regarding this claim once he has fully exhausted his

             administrative remedies.




1
  To be sure, Reid claims that “he does not have sufficient time remaining until the expiration of his sentence
(presently April 15, 2022) to provide a meaningful opportunity to both exhaust administrative remedy and litigate
the unlawfulness of the related proceedings and provide meaningful relief.” [R. 1 at 7.] However, Reid has not
demonstrated in any clear way why he should be excused from the exhaustion requirement simply because his
federal prison sentence ends in approximately eight months. In short, Reid’s argument is simply unavailing.
                                                           2
Case: 6:21-cv-00137-GFVT Doc #: 4 Filed: 09/01/21 Page: 3 of 3 - Page ID#: 21




    2. Reid’s claims challenging the November 2014 disciplinary action and September

       2013 disciplinary action are DENIED without prejudice to his right to pursue those

       matters via separate habeas actions.

    3. All pending motions are DENIED as moot.

    4. This action is DISMISSED and STRICKEN from the docket.

    5. The Clerk’s Office is directed to send Reid the following blank forms:

           a. a Court-approved form petition for a writ of habeas corpus pursuant to 28

               U.S.C. § 2241 [E.D. Ky. 521 Form];

           b. an Application to Proceed in District Court Without Prepaying Fees or Costs

               [AO 240 Form]; and

           c. a Certificate of Inmate Account Form [E.D. Ky. 523 Form].

       Additional copies of these forms are available upon request from the Clerk’s Office.

    6. If Reid wishes to file one or more new habeas actions regarding the matters he raised,

       he may do so by completing and filing the Court-approved forms.



    This 1st day of September, 2021.




                                              3
